Intersil Corporation
1001 Murphy Ranch Road

Milpitas,  CA    95035

Exhibit 10.1

 

March 11, 2013

 

Mr. Necip Sayiner

5621 Clarion Cove

Austin TX 78746

 

Employment Agreement

Dear Necip:

Intersil Corporation (“Intersil” or the “Company”) is pleased to offer you
employment as the President and Chief Executive Officer of Intersil on the terms
set forth below.  This agreement (the “Employment Agreement”) is effective as of
March 14, 2013 (the “Effective Date”). 

1.

            Positions.

(a)

            You will be employed by Intersil on an at-will basis pursuant to the
terms of this Employment Agreement as its President and Chief Executive Officer.

(b)

            You will have overall responsibility for the management of
Intersil’s day-to-day operations and will report directly to the Board of
Directors of the Company (the “Board”).  You will also be nominated for election
to the Board.  You will be expected to devote your full working time (other than
vacation and sick time) and attention to the business of Intersil and its
subsidiaries, and you will not render services to any other business without the
prior written approval of the Board or, directly or indirectly, engage or
participate in any business that is competitive in any manner with the business
of Intersil or its subsidiaries; provided, however, that to the extent such
services do not interfere in any material way with your duties or
responsibilities to Intersil and its subsidiaries, you may (i) serve on the
boards of directors of non-profit organizations and (ii) with the written
consent of the Board, serve on the boards of directors of for-profit entities. 
You will also be expected to comply with and be bound by Intersil’s operating
policies, procedures and practices that are from time to time in effect during
your employment.  Your principal location of employment will be at Intersil’s
offices in Milpitas, California. It is expected that you will relocate your
family to the San Francisco Bay Area by September 2014.  In the event that you
are unable to arrange satisfactory educational facilities for your daughters in
the San Francisco Bay Area, you reserve the right to extend this relocation
until September 2015.

2.

            Base Salary.   Your initial base salary will be $640,000 per year,
payable in accordance with Intersil’s normal payroll practices with such payroll
deductions and withholdings as are required by law.  Your base salary will be
reviewed on an annual basis by the Compensation Committee of the Board (the
“Compensation Committee”) and may be increased from time to time, in the sole
discretion of the Compensation Committee, but in no



 

 

 

--------------------------------------------------------------------------------

 

 

event shall your base salary be reduced below the initial base salary amount set
forth herein.  Your base salary as adjusted shall be referred to herein as your
“Base Salary.”

3.

            Bonus.  You will be eligible to receive a target annual bonus of
$736,000, to be determined on an annual basis by and at the sole discretion of
the Compensation Committee (the “Target Bonus”).  

4.

            Equity Compensation.  Subject to the terms and conditions of the
Company’s equity compensation plans (as may be in effect from time to time), the
Compensation Committee may, in its sole discretion, from time to time, grant you
stock options, deferred stock units (“DSUs”), performance-based stock units
under which the ultimate number of stock units earned depends on a measure of
Company performance established by the Compensation Committee at the time of the
initial stock unit grant (Market Stock Units (“MSUs”)) and other equity
compensation awards.    Your new hire equity awards will include 433,000 DSUs
and 433,000 MSUs, the terms of which will be set forth in award agreements
substantially in the forms attached hereto as Exhibit A and Exhibit B.  The
Award Date for the DSUs and the MSUs will be the first trading day of the month
following your date of hire, or your date of employment if you start your
employment on the first trading day of the month. 

5.

            Other Benefits.  You will be eligible for 4 weeks vacation per year,
health insurance, 401(k), employee stock purchase plan and other benefits
offered to all Intersil senior executives. 

6.

            Indemnification.  The Company agrees to enter into an agreement to
indemnify you and hold you harmless to the fullest extent permitted by
applicable law and under the bylaws of the Company against and in respect to any
and all actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorneys’ fees), losses and damages resulting from your
performance of your duties and obligations to the Company. The Company shall
cover you under directors and officers liability insurance both during and after
the term of your employment in the same amount and on the same terms as the
Company covers its other active officers and directors.

7.

            Employment and Termination.  Your employment with Intersil may be
terminated by you or by Intersil at any time for any reason as follows:

(a)

            You may terminate your employment upon written notice to the Board
at any time in your discretion without reason (“Voluntary Termination”);
provided that you give Intersil 60 days written notice.  The Board in its sole
discretion may waive the 60-day notice provision and in such event your
Voluntary Termination shall be effective on an earlier date determined by the
Board.

(b)

            You may terminate your employment upon written notice to the Board
following the occurrence of any of the following events without your advance
written consent: (i) any material and substantial diminution of your duties and
authorities, (ii) a demotion from the office of Chief Executive Officer and/or
President, (iii) removal by Intersil from your position as a Director of the
Company (other than due to your disability (as defined below) or for a reason
that would constitute a Termination for Cause as set forth below), or (iv) any
failure by



 

Intersil Confidential             

 

 

 

--------------------------------------------------------------------------------

 

 

Intersil to comply with the material terms of this Employment Agreement
(“Involuntary Termination”).  Prior to terminating your employment due to an
Involuntary Termination, you must (1) provide the Company with written notice
within sixty (60) days after the first occurrence of the event giving rise to an
Involuntary Termination setting forth the basis for your termination, (2) allow
the Company at least thirty (30) days from receipt of such written notice to
rescind or cure such event (the “Cure Period”), and (3) if such event is not
reasonably cured within the Cure Period, your termination must be effective not
later than ninety (90) days after the expiration of the Cure Period and in any
event not later than two (2) years following the first occurrence of the event
giving rise to an Involuntary Termination.

(c)

            Intersil may terminate your employment upon written notice to you at
any time following a determination by the Board that there is “Cause” for such
termination (“Termination for Cause”).  “Cause” means (i) your conviction of, or
plea of guilty or nolo contendre to, a felony which constitutes a crime
involving moral turpitude and results in material harm to Intersil or any of its
affiliates; (ii) a judicial determination that you have committed fraud,
misappropriation or embezzlement against Intersil or any affiliate thereof; or
(iii) your willful or gross and repeated misconduct in the performance of your
duties in each instance so as to cause material harm to Intersil or any of its
affiliates and which is not cured within 30 days from the date Intersil sends
you written notice of such willful or gross and repeated misconduct.

(d)

            Intersil may terminate your employment upon written notice to you at
any time in the sole discretion of the Board without a determination that there
is Cause for such termination (“Termination without Cause”).

(e)

            Your employment will automatically terminate upon your death and
Intersil may terminate your employment upon written notice to you at any time
due to your disability as determined by the Board (“Termination for Death or
Disability”); provided that “disability” shall mean that you are unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.

If requested by Intersil, you will resign (in writing) your position as a
Director of the Company and any other positions you hold with the Company or its
subsidiaries upon any termination of your employment. 

 

8.

            Separation Benefits. Upon termination of your employment with
Intersil for any reason, you will receive payment for all unpaid salary and
vacation accrued to the date of your termination of employment; and your
benefits will be continued under Intersil’s then existing benefit plans and
policies for so long as provided under the terms of such plans and policies and
as required by applicable law.  Subject to your compliance with Sections 10 and
11, under certain circumstances, you will also be entitled to receive severance
benefits as set forth below, but you will not be entitled to any other
compensation, award or damages with respect to your employment or termination
(except to the extent you are entitled to benefits under your Executive Change
in Control Severance Benefits Agreement with Intersil dated as of even date
herewith, as amended (the “Severance Benefits Agreement”), which benefits shall
be in lieu of any benefits provided below, in the event of a Covered Termination
(as defined in the Severance Benefits Agreement)).



 

Intersil Confidential             

 

 

 

--------------------------------------------------------------------------------

 

 

(a)

            In the event of your Voluntary Termination or Termination for Cause,
you will not be entitled to any cash severance benefits, additional vesting of
shares of restricted stock, DSUs, MSUs, options or other equity compensation or
post-termination death or medical benefits, except as required by applicable
law.

            Subject to your compliance with Sections 10 and 11, in the event of
your Involuntary Termination or Termination without Cause, you will be: (i)
entitled to continuance of your Base Salary for a period of two years (less
applicable deductions and withholdings) payable in accordance with Intersil’s
normal payroll practices; (ii) entitled to four payments, each in the amount
of $368,000, payable within 30 days after each of the first two March 1 and
September 1 dates following your termination of employment, (iii) entitled to
full vesting of any unvested portion of your initial award of 433,000 DSUs
listed in Section 4, (iv) entitled to accelerated vesting of your unvested stock
options and DSUs awarded subsequent to your initial award (other than any
unvested options and MSUs subject to performance-based vesting) in an amount
equal to the amount that would have vested over the eighteen (18) month period
commencing on the date of your termination (but in no event shall any such award
be less than 50% vested upon an Involuntary Termination or Termination without
Cause);  (v) entitled to accelerated vesting as to a number of unvested MSUs
with the number of shares payable to you with respect to a particular MSU grant
being determined using Intersil’s Total Shareholder Return (TSR) relative to its
peer group of companies (or such other measure of Company performance that may
be specified by the Compensation Committee for a particular performance-based
equity award) as measured for the period of three months preceding the date on
which your Termination without Cause or Involuntary Termination, as the case may
be, occurs (prorated  based on the number of days that have passed from the date
the MSUs were granted to you until the date of your Involuntary Termination or
Termination without Cause (not to exceed 1095 days) divided by the entire
performance period (i.e., 1,095 days for a three-year period));  (vi) eligible
to convert your and your covered dependents' life insurance coverage to
individual policies and Intersil shall reimburse you for the applicable
premium(s) paid by you with respect to such policies until the one year
anniversary of your termination date; (vii) if you qualify and are eligible to
participate, along with your spouse, in the retiree medical plan maintained by
Intersil in which employees participate (the “Retiree Medical Plan”), upon your
termination (in accordance with its terms, as may be in effect from time to
time) Intersil will make the full payment of the premiums for coverage of you
and your spouse under the Retiree Medical Plan; provided, however, that if the
Retiree Medical Plan is terminated with respect to all other employees of
Intersil after your termination of employment hereunder, you shall no longer be
provided coverage under the Retiree Medical Plan; and provided, further,
however, that Intersil shall cease paying your or your spouse’s premiums under
the Retiree Medical Plan when you or your spouse, as applicable, become eligible
for Medicare or become covered under another employer’s medical plan (you agree
to immediately notify Intersil if you or your spouse become eligible for
Medicare or covered by another employer’s medical plan); and (viii) eligible to
continue, at Intersil’s expense (through reimbursement or otherwise), your
medical benefits providing for coverage or payment in the event of your (or your
covered dependents’) illness that were provided to you, whether taxable or
non-taxable and whether funded through insurance or otherwise under any benefit
plan or program maintained by Intersil for a period of one (1) year following
your termination, if you do not qualify to participate in Intersil’s Retiree
Medical Plan. You will not be reimbursed for the income, employment or other
taxes incurred by you, your spouse or any of your covered



 

Intersil Confidential             

 

 

 

--------------------------------------------------------------------------------

 

 

dependents in connection with any of the benefits described in clauses (vi),
(vii) or (viii) above.  Any payments scheduled to be provided pursuant to this
Section 8(b) prior to the 45th day following your Involuntary Termination or
Termination without Cause shall instead be paid in a lump sum on the 45th day
following such termination and all payments scheduled to be made thereafter
shall be made as regularly scheduled.

 (c)                     Subject to your compliance with Sections 10 and 11, in
the event of your Termination for Death or Disability, you (or your beneficiary,
as applicable) will be: (i) entitled to a single lump sum severance payment
equal to 12 months of your Base Salary payable on the 45th day following your
Termination for Death or Disability; (ii) entitled to a pro-rata portion (based
on the number of days you were employed by Intersil during the calendar year of
your Termination for Death or Disability divided by 365) of a payment of
$736,000 payable on the 45th day following your Termination for Death or
Disability; (iii) immediately credited with additional vesting service credit
for the twelve-month period commencing on the date of your Termination for Death
or Disability with respect to all of your stock options and DSUs (other than
MSUs) and (iv) with respect to MSUs, entitled to vesting of a number of unvested
MSUs with the number of shares payable to you with respect to a particular MSU
grant being determined using Intersil’s Total Shareholder Return (TSR) relative
to its peer group of companies (or such other measure of Company performance
that may be specified by the Compensation Committee for a particular
performance-based equity award) as measured for the period of three months
preceding the date on which your Termination for Death or Disability
occurs (prorated  based on the number of days that have passed from the date the
MSUs were granted to you until the date of your Involuntary Termination or
Termination without Cause (not to exceed 1095 days) divided by the entire
performance period (i.e., 1,095 days for a three-year period)).   Following your
Termination for Death or Disability, the exercise period with respect to your
stock options will be equal to the lesser of twelve months or the remaining term
of the applicable stock option.  Notwithstanding the foregoing, to the extent
required to avoid the imposition of any penalty taxes under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), (a) the payment
described in clause (i) of this Section 8(c) shall be made in equal installments
over the 12-month period following your termination due to disability, (b) the
payment described in clause (ii) of this Section 8(c) shall be made in four
equal installments, on (or within 30 days after) the first two March 1 and
September 1 following your termination due to disability and (c) any payments
scheduled to be provided pursuant to this sentence prior to the 45th day
following your termination due to disability shall instead be paid in a lump sum
on the 45th day following such termination and all payments scheduled to be made
thereafter shall be made as regularly scheduled in accordance with this
sentence.

(d)                  Notwithstanding any other provision of this Employment
Agreement to the contrary, if you are a "specified employee" within the meaning
of Section 409A of the Code and the regulations issued thereunder, and a payment
or benefit provided for in this Employment Agreement would be subject to
additional tax under Code Section 409A if such payment or benefit is paid within
six months after your "separation from service" within the meaning of Code
Section 409A and Treasury Regulation Section 1.409A-1(h) (without regard to any
permissible alternative definition thereunder) (a  “Separation from Service”),
then such payment or benefit required under this Employment Agreement shall not
be paid (or commence) during the six-month period immediately following your
Separation from Service except as provided in the immediately following
sentence. In such an event, any payments or benefits that would



 

Intersil Confidential             

 

 

 

--------------------------------------------------------------------------------

 

 

otherwise have been made or provided during such six-month period and which
would have incurred such additional tax under Code Section 409A shall instead be
paid to you (with simple interest calculated thereon at LIBOR plus 50 basis
points as of the date of such Separation from service) in a lump-sum payment on
the earlier of (i) the first business day of the seventh month following your
Separation from Service or (ii) the 10th business day following your death.  If
your termination of employment hereunder does not constitute a Separation from
Service, then any amounts payable hereunder on account of a termination of your
employment and which are subject to Code Section 409A shall not be paid until
you have experienced a Separation from Service.    For purposes of Section 409A
(including, without limitation, for purposes of Treasury Regulation Section
1.409A‑2(b)(2)(iii)), your right to receive installment payments under this
Employee Agreement will be treated as a right to receive a series of separate
payments and, accordingly, each installment payment hereunder shall at all times
be considered a separate and distinct payment. 

(e)                   If all or any portion of the amounts payable or benefits
provided to you under this Employment Agreement or otherwise are “excess
parachute payments” and are subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), and if the net after-tax amount (taking into
account all applicable taxes payable by you, including without limitation any
Excise Tax) that you would receive with respect to such payments or benefits
does not exceed the net after-tax amount you would receive if the amount of such
payments and benefits were reduced to the maximum amount which could otherwise
be payable to you without the imposition of the Excise Tax, then, only to the
extent necessary to eliminate the imposition of the Excise Tax, such payments
and benefits shall be reduced, in the order and of the type mutually agreed to
by you and Intersil, provided however, that, to the extent necessary to comply
with Section 409A of the Code, such forfeitures shall first apply against the
latest scheduled cash payments, then to current cash payments and then to
non-cash benefits.  The calculations required under this Section 8(e) shall be
prepared by Intersil and reviewed for accuracy by you and Intersil’s regular
certified public accountants.

(f)                  Subject to Section 8(e), no payments due you hereunder
shall be subject to mitigation or offset.    

Any reimbursement or payment of premiums or other costs by Intersil pursuant to
this Section shall be made no later than the end of the calendar year following
the calendar year in which the applicable premium or other cost is incurred by
you.

9.

            Employee Agreement and Release Prior to Receipt of Benefits. Upon
the occurrence of a termination under Section 8(b) or 8(c) of this Employment
Agreement, and prior to and as a condition of the receipt of any benefits under
this Employment Agreement on account of the occurrence of such termination, you
will be required to execute an Employee Release Agreement (the “Release”) in
substantially the form attached hereto as Exhibit A, provided that such Release
has become binding and effective in accordance with the terms thereof on or
before the forty-fifth (45th) day following the date of your termination of
employment.  In the event that you do not execute the Release such that it is
binding and effective (and all applicable revocation periods have expired)
within forty five (45) days following such termination, no benefits shall be
payable under Section 8(b) or 8(c) of this Employment Agreement. 



 

Intersil Confidential             

 

 

 

--------------------------------------------------------------------------------

 

 

10.

            Confidential Information Agreement.  As a condition of employment,
you agree to sign and abide by the Company’s Employee Confidentiality and
Invention Assignment Agreement (the “Confidentiality Agreement”).  

11.

            Non-solicitation.

(a)

            During your employment with Intersil and for two years thereafter,
and as a condition of Intersil’s obligation to pay you any amounts or benefits
under Section 8 (if applicable), you will not, on behalf of yourself or any
third party, solicit or attempt to solicit any employee of Intersil or its
subsidiaries to terminate his or her employment with Intersil or its
subsidiaries.

(b)

             If the provisions of this Section 11 should ever be adjudicated to
exceed any maximum time, geographic, service or other limitations permitted by
applicable law in any jurisdiction, then such provisions shall be deemed
reformed in such jurisdiction to the maximum limitations permitted by applicable
law.  You acknowledge that the provisions of this Section 11 are, in view of the
nature of the business of Intersil and its subsidiaries, reasonable and
necessary to protect the legitimate interests of Intersil and its subsidiaries.

12.

            Arbitration. The parties agree that any dispute regarding the
interpretation or enforcement of this Employment Agreement shall be decided by
confidential, final and binding arbitration conducted by Judicial Arbitration
and Mediation Services (“JAMS”) under the then existing JAMS rules rather than
by litigation in court, trial by jury, administrative proceeding or in any other
forum.

13.

            Miscellaneous.

(a)

            Authority to Enter into Agreement. Intersil represents that it has
duly authorized the execution and delivery of this Employment Agreement on
behalf of Intersil.

(b)

            Absence of Conflicts. You represent that upon the Effective Date,
your performance of your duties under this Employment Agreement will not breach
any other agreement as to which you are a party. 

(c)

            Attorneys’ Fees.  If a legal action or other proceeding is brought
for enforcement of this Employment Agreement because of an alleged dispute,
breach, default, or misrepresentation in connection with any of the provisions
of this Employment Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorneys’ fees and costs incurred, both before
and after judgment, in addition to any other relief to which they may be
entitled. Any reimbursements made by Intersil to you pursuant to this Section
shall be made no later than the end of the calendar year following the calendar
year in which the related cost is incurred by you. 

(d)

            Taxes. Intersil may withhold from any amounts payable under this
Employment Agreement such federal, state or local income taxes to the extent
determined necessary by Intersil to be withheld pursuant to any applicable law
or regulation.  You



 

Intersil Confidential             

 

 

 

--------------------------------------------------------------------------------

 

 

acknowledge that you are responsible for the payment of any income taxes due
with respect to any payments or benefits hereunder or otherwise from Intersil. 

(e)

            Successors. This Employment Agreement is binding on and may be
enforced by Intersil and its successors and assigns and is binding on and may be
enforced by you and your heirs and legal representatives. Any successor to
Intersil or to substantially all of its business (whether by purchase, merger,
consolidation or otherwise) will in advance assume in writing and be bound by
all of Intersil’s obligations under this Employment Agreement.

(f)

            Notices. Notices under this Employment Agreement must be in writing
and will be deemed to have been given when personally delivered or two days
after being mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. Mailed notices to you will be addressed to you at
the home address which you have most recently communicated to Intersil in
writing. Notices to Intersil will be addressed to its General Counsel at
Intersil’s corporate headquarters.

(g)

            Waiver. No provision of this Employment Agreement will be modified
or waived except in writing signed by you and an officer of Intersil duly
authorized by the Board. No waiver by either party of any breach of this
Employment Agreement by the other party will be considered a waiver of any other
breach of this Employment Agreement.

(h)

            Entire Agreement. This Employment Agreement, including such other
agreements expressly referred to herein (such as your Severance Benefits
Agreement), represent the entire agreement between us concerning the subject
matter of your employment by Intersil, and expressly supersede all other
promises or understandings, oral or written.

(i)

            Governing Law. This Employment Agreement will be governed by the
laws of the State of California without reference to conflict of laws
provisions.

(j)

            Severability.              If any portion of this Employment
Agreement shall be determined to be unenforceable, the remaining provisions of
this Employment Agreement shall remain in force.

(k)

            Certain Incentive Compensation Matters.  You agree to be subject to
the terms of the Intersil Corporation Incentive-Based Compensation Clawback
Policy adopted by Intersil on November 1, 2011 (as amended from time to time).

 

[remainder of page intentionally left blank]

 





 

Intersil Confidential             

 

 

 

--------------------------------------------------------------------------------

 

 

            Necip, we very much look forward to your joining Intersil and
performing the duties described in this Employment Agreement. Please indicate
your acceptance of the terms of this Employment Agreement by signing in the
place indicated below.

--------------------------------------------------------------------------------

                                                                        Sincerely,

 

INTERSIL CORPORATION

 

 

By:                                                                  /s/ James
V. Diller

    Name:    James V. Diller

    Title:    Interim President and CEO

 

Acknowledged and Agreed:

 

 

/s/ Necip Sayiner

 

 

March 11, 2013





 

Intersil Confidential             

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

Intersil Corporation

Employee Release Agreement

            Except as otherwise set forth in this Employee Release Agreement
(the “Agreement”), I, ______________________________, hereby release, acquit and
forever discharge Intersil Corporation (the “Company”), its parents and
subsidiaries, and their officers, directors, agents, servants, employees,
shareholders, successors, assigns and affiliates, of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed (other than any claim for indemnification I may have as a result
of any third party action against me based on my employment with the Company),
arising out of or in any way related to agreements, events, acts or conduct at
any time prior to and including the date I sign this Agreement, including but
not limited to: all such claims and demands directly or indirectly arising out
of or in any way connected with my employment with the Company or the
termination of that employment, including but not limited to, claims of
intentional and negligent infliction of emotional distress, any and all tort
claims for personal injury, claims or demands related to salary, bonuses,
commissions, stock, stock options, or any other ownership interests in the
Company, vacation pay, fringe benefits, expense reimbursements, severance pay,
or any other form of compensation; claims pursuant to any federal, state or
local law or cause of action including, but not limited to, the federal Civil
Rights Act of 1964, as amended; the federal Age Discrimination in Employment Act
of 1967, as amended (“ADEA”); the federal Americans with Disabilities Act of
1990; the California Fair Employment and Housing Act, as amended; tort law;
contract law; wrongful discharge; discrimination; fraud; defamation; emotional
distress; and breach of the implied covenant of good faith and fair dealing.
 Notwithstanding the foregoing, I am not releasing the following  claims:
(a) any rights or claims for defense and indemnification I may have pursuant to
my signed indemnification agreement with the Company, the charter, bylaws,
operating agreements and insurance policies of the Company, or under applicable
law; (b) any obligations of the Company to provide me with continued coverage
under the Company’s directors and officers liability insurance policy to the
same extent that it has provided such coverage to previously departed officers
and directors of the Company; (c) any rights or claims which are not waivable as
a matter of law; (d) any vested equity awards; (e) any claims for breach of the
Employment Agreement arising after the date that I sign this Agreement; and (f)
any claims for breach of this Agreement.   

            I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to my release of any
claims I may have against the Company or any other related party identified
above.  Accordingly, I agree and acknowledge that the above general release
provision applies not only to claims that are presently known, suspected, or



 

Intersil Confidential             

 

 

 

--------------------------------------------------------------------------------

 

 

disclosed to me, but also to claims that are presently unknown, unsuspected, or
undisclosed to me.  I acknowledge that I am assuming the risk that the facts may
turn out to be different from what I believe them to be and agree that the
general release in this Agreement shall be in all respects effective and not
subject to termination or rescission because of such mistaken belief.

          I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the ADEA. I also acknowledge that the
consideration given for the waiver and release in the preceding paragraph hereof
is in addition to anything of value which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the date I sign this Agreement; (b) I have the right to consult with
an attorney prior to executing this Agreement; (c) I have twenty-one (21) days
to consider this Agreement (although I may choose to voluntarily execute this
Agreement earlier); (d) I have seven (7) days following my execution of this
Agreement to revoke the Agreement by providing written notice to the Company;
and (e) this Agreement shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth day after this
Agreement is executed by me, provided that the Company has also executed this
Agreement by that date.

 

NECIP
SAYINER                                                            INTERSIL
CORPORATION

 

______________________________                        By:
_______________________________

Dated:            ________________________                        Title:            ____________________________

                                                                                    Dated:            ____________________________

 

 

 



 

Intersil Confidential             

 

 

 

--------------------------------------------------------------------------------